DETAILED ACTION

This Office Action is in response to the communication filed on 05/042021. 
Current status of the claims:
Claims 1-20 are presented previously and examined.
Claims 9, 19, are cancelled. 
Claims 21-48 are new.
Claims 1-8, 10-18, 20-48 are currently pending. The detail office action to the pending claims is as shown below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Receipt is acknowledged of Applicant’s request for entry of the Amendment filed on 05/04/2021. By this amendment, claims 1 and 11 have been amended. New Claims 21-48 have been submitted and Claims 9 and 19 have been cancelled. Claims 1-8, 10-18, 20-48 are currently pending

Response to Claim Rejections under 35 USC § 101
Claim 1 was rejected under 35 U.S.C. 101 for claiming a non-statutory subject matter “propagation signal” that does not fall within at least one of the four categories of patent eligible subject matter because it is a transitory. Claim 1 have been amended to overcome the claim’s rejection under 35 U.S.C. 101. Accordingly, withdrawal of the 35 U.S.C. 101 rejection to claim 1 and its dependents have been made.


Response to Claims Rejection under 35 USC §103
Applicants’ Arguments/Remarks Made in an Amendment filed May 4, 2021, in response to the rejection of the claims under 35 U.S.C. 103 as being unpatentable over Harb in view of Goken,, have been thoroughly reviewed and/or carefully considered. It is noted, however, that the pending claims have been amended. Specifically, the amendment to the independent claims 1 and 11 contain language/s which is determined to comprise allowable subject matter. In view of the claims amendments, by the Applicant, specifically the amendment to independent clams 1 and 11 which are made to patentably distinguish over the prior art, the rejection of claims 1-4, 6-14, 16-20  under 35 U.S.C. § 103 set forth in previous Office Action has been withdrawn. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. 
Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner's amendment was given by phone with CHARLES P. SCHMAL, Registration No 45082 on July 30, 2021. Claims 1-2, 11-12, 21-22, 29-30, 35-36, 43-44 are amended as follows. The language being added is underlined (“_”) and the language being deleted contains either a strikethrough (“-”) or is enclosed by double brackets (“[[    ]]”).

1. (Currently amended) A system comprising: a transmitter including a transmitter clock, wherein the transmitter is configured to switch between transmission of a digital signal and an analog signal; and a receiver including a receiver clock, wherein the receiver is configured to receive the signal transmitted from the transmitter; wherein the transmitter is configured to transmit the signal to the receiver through skywave propagation; wherein the transmitter and the receiver are spaced apart to have at least one skip zone between the transmitter and the receiver; wherein the transmitter is configured to transmit a clock synchronization signal; wherein the clock synchronization signal is transmitted between the transmitter and the receiver, wherein the clock synchronization signal is configured to synchronize the transmitter clock and the receiver clock; wherein the clock synchronization signal is embedded in the analog signal so that the clock synchronization signal is transmitted with the analog signal; wherein the transmitter clock and the receiver clock are synchronized by the clock synchronization signal without a delay when the transmitter switches from transmitting the analog signal to the digital signal; wherein the receiver is configured to correct for signal distortions caused by the skywave propagation using the clock synchronization signal embedded in the analog signal.

2. (Currently amended) The system of claim 1, wherein the analog signal is an Amplitude Modulation (AM) signal.  

11. (Currently amended) A method comprising: embedding a clock synchronization signal in an analog signal wherein the clock synchronization signal is configured to synchronize a transmitter clock and a receiver clock; transmitting the analog signal and the embedded clock synchronization signal from a transmitter to a receiver; switching the transmission  from the analog signal to a digital signal; wherein said transmitting includes transmitting the analog signal via skywave propagation from the transmitter to the receiver; wherein the transmitter and the receiver are spaced apart to have at least one skip zone between the transmitter and the receiver; transmitting the digital signal via skywave propagation from the transmitter to the receiver; wherein the transmitter clock and the receiver clock are synchronized by the clock synchronization signal without a delay when the transmitter switches from transmitting the analog signal to the digital signal; and correcting for distortions of the digital signal at the receiver using the clock synchronization signal embedded in the analog signal.  

12. (Currently amended) The method of claim 11, wherein the analog signal is an Amplitude Modulation (AM) signal.  

21. (Currently Amended) A system comprising: a transmitter including a transmitter clock, wherein the transmitter is configured to switch between transmission of a digital signal and an analog signal; and a receiver including a receiver clock, wherein the receiver is configured to receive the signal transmitted from the transmitter; wherein the transmitter is configured to transmit a clock synchronization signal; wherein the clock synchronization signal is transmitted between the transmitter and the receiver, wherein the clock synchronization signal is configured to synchronize the transmitter clock and the receiver clock; wherein the clock synchronization signal is embedded in the analog signal so that the clock synchronization signal is transmitted with the analog signal; wherein the transmitter clock and the receiver clock are synchronized by the clock synchronization signal without a delay when the transmitter switches from transmitting the analog signal to the digital signal;  wherein the clock synchronization signal is transmitted with the analog signal only for the time needed to establish synchronization before the transmitter switches from the analog signal to the digital signal. 
 
22. (Currently amended) The system of claim 21, wherein the analog signal is an Amplitude Modulation (AM) signal.  

29. (Currently Amended) A system comprising: a transmitter including a transmitter clock, wherein the transmitter is configured to switch between transmission of a digital signal and an analog signal; and a receiver including a receiver clock, wherein the receiver is configured to receive the signal transmitted from the transmitter; wherein the transmitter clock is configured to generate a clock synchronization signal; wherein the clock synchronization signal is transmitted between the transmitter and the receiver, wherein the clock synchronization signal is configured to synchronize the transmitter clock and the receiver clock; wherein the clock synchronization signal is embedded in the analog signal so that the clock synchronization signal is transmitted with the analog signal; wherein the transmitter is configured to transmit the analog signal for an analog time period; wherein the transmitter is configured to transmit the digital signal for a digital time period; wherein the digital time period occurs after the analog time period ceases; wherein the clock synchronization signal is transmitted during the analog time period and before the digital time period;  wherein the transmitter clock and the receiver clock are synchronized by the clock synchronization signal without a delay when the transmitter switches from transmitting the analog signal to the digital signal.  

30. (Currently amended) The system of claim 29, wherein the analog signal is an Amplitude Modulation (AM) signal.  

35. (Currently amended) A method comprising: embedding a clock synchronization signal in an analog signal wherein the clock synchronization signal is configured to synchronize a transmitter clock and a receiver clock; transmitting the analog signal and the embedded clock synchronization signal from a transmitter to a receiver; switching the transmission  from the analog signal to a digital signal; wherein the transmitter clock and the receiver clock are synchronized by the clock synchronization signal without a delay when the transmitter switches from transmitting the analog signal to the digital signal; and wherein the clock synchronization signal is transmitted with the analog signal only for the time needed to establish synchronization before the transmitter switches from the analog signal to the digital signal. 

36. (Currently Amended) The method of claim 35, wherein the analog signal is an Amplitude Modulation (AM) signal.

43. (Currently Amended) A method comprising: embedding a clock synchronization signal in an analog signal, wherein the clock synchronization signal is configured to synchronize a transmitter clock and a receiver clock; transmitting the analog signal and the embedded clock synchronization signal from a transmitter to a receiver; wherein said transmitting the analog signal occurs for an analog time period; switching the transmission  from the analog signal to a digital signal; transmitting the digital signal for a digital time period; wherein the embedded clock synchronization signal is transmitted during the analog time period and before the digital time period; and wherein the transmitter clock and the receiver clock are synchronized by the clock synchronization signal without a delay when the transmitter switches from transmitting the analog signal to the digital signal.  

44. (Currently Amended) The method of claim 43, wherein the analog signal is an Amplitude Modulation (AM) signal.  


Allowable Subject Matter
Pending claims 1-8, 10-18, 20-48 contain allowable subject matter. 
The following is the examiner's statement of reasons for allowance: 
In view of the Applicant’s amendment to the claims, made for facilitating expeditious prosecution of the application, used to overcome the cited art used in the rejection of previously presented claims 1-4, 6-14, and 16-20 under 35 USC §103, the claimed subject matter in currently amended claims 1-4, 6-14, and 16-20 is patentably distinguishable from the prior art; therefore is allowable. In addition, the Applicant has written allowable subject matter of dependent claims 5 and 15 in independent form and has submitted new claims 21-48. Furthermore, an updated search and/or additional consideration of the currently presented clams, performed by the examiner concluded prior art, alone or in combination, fail to disclose the invention as a whole, more specifically, the underlined portion, as recited in the independent claims 1, 11, 21, 29, 35, 43 and further limited in their dependent claims. Accordingly, the claimed subject matter in claims 21-48 is patentably distinguishable from the prior art; therefore is allowable. 

Regarding Claim 1 
(Currently amended) A system comprising: 
a transmitter including a transmitter clock, wherein the transmitter is configured to switch between transmission of a digital signal and an analog signal; and 
a receiver including a receiver clock, wherein the receiver is configured to receive the signal transmitted from the transmitter; 
wherein the transmitter is configured to transmit the signal to the receiver through skywave propagation; 
wherein the transmitter and the receiver are spaced apart to have at least one skip zone between the transmitter and the receiver; 
wherein the transmitter is configured to transmit a clock synchronization signal; 
wherein the clock synchronization signal is transmitted between the transmitter and the receiver, 
wherein the clock synchronization signal is configured to synchronize the transmitter clock and the receiver clock; 
wherein the clock synchronization signal is embedded in the analog signal so that the clock synchronization signal is transmitted with the analog signal; 
wherein the transmitter clock and the receiver clock are synchronized by the clock synchronization signal without a delay when the transmitter switches from transmitting the analog signal to the digital signal;
wherein the receiver is configured to correct for signal distortions caused by the skywave propagation 

Regarding Claim 11 
(Currently amended) A method comprising: 
embedding a clock synchronization signal in an analog signal wherein the clock synchronization signal is configured to synchronize a transmitter clock and a receiver clock; 
transmitting the analog signal and the embedded clock synchronization signal from a transmitter to a receiver; 
switching the transmission from the analog signal to a digital signal; 
wherein said transmitting includes transmitting the analog signal via skywave propagation from the transmitter to the receiver; 
wherein the transmitter and the receiver are spaced apart to have at least one skip zone between the transmitter and the receiver; 
transmitting the digital signal via skywave propagation from the transmitter to the receiver; 
wherein the transmitter clock and the receiver clock are synchronized by the clock synchronization signal without a delay when the transmitter switches from transmitting the analog signal to the digital signal; and 
correcting for distortions of the digital signal at the receiver using the clock synchronization signal embedded in the analog signal. 

Regarding Claim 21 
(New) A system comprising: 
a transmitter including a transmitter clock, wherein the transmitter is configured to switch between transmission of a digital signal and an analog signal; and
a receiver including a receiver clock, wherein the receiver is configured to receive the signal transmitted from the transmitter; 
wherein the transmitter is configured to transmit a clock synchronization signal; 
wherein the clock synchronization signal is transmitted between the transmitter and the receiver, 
wherein the clock synchronization signal is configured to synchronize the transmitter clock and the receiver clock; 
wherein the clock synchronization signal is embedded in the analog signal so that the clock synchronization signal is transmitted with the analog signal; 
wherein the transmitter clock and the receiver clock are synchronized by the clock synchronization signal without a delay when the transmitter switches from transmitting the analog signal to the digital signal; 
wherein the clock synchronization signal is transmitted with the analog signal only for the time needed to establish synchronization before the transmitter switches from the analog signal to the digital signal. 


Regarding Claims 29, 35, and 43
		each of independent claims 29, 35 and 43 contain somehow similar claim languages as claims 1, 11 or 21 and thus these claims are patentably distinguishable from the prior art for the same reasons described above.

Regarding Claims 2-8, 10, 12-18, 20, 22-28, 30-34, 36-42, 44-48
Claims 2-8, 10, 12-18, 20, 22-28, 30-34, 36-42, and 44-48 are dependent claims having claims 1, 11, 21, 29, 35, 43, respectively, as base claims and therefore incorporate their respective features. These claims are patentably distinguishable from the prior art at least by reason of their dependency. 
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 

Conclusion
The prior art made of record and considered pertinent to applicant's disclosure are US2014/0046775 to Harb; US5584051 to Goken; US2011/0007843 to Khorram et al.; and US9584193 to Stratigos. Regarding the subject matter of previously presented and rejected claims, Harb discloses a system (e.g. 100 of Fig. 1) comprising: a transmitter including a transmitter clock (e.g. Harb, Paras [0045], [0054]), wherein the transmitter is configured to switch between transmission of a digital signal and an analog signal (e.g. Harb Para [0037]: configured to switch between transmission of a digital signal and an analog signal); a receiver including a receiver clock (e.g. Harb, Fig. 1a, Para [0046]), wherein the receiver is configured to receive the signal transmitted from the transmitter (e.g. Harb, Fig. 1a, Para [0046]: the radio receivers receive signal transmitted from the transmitter); a clock synchronization signal transmitted between the transmitter and the receiver (e.g. Harb Figs. 13, 19-21, Paras [0018], [0024]-[0026]), wherein the clock synchronization signal is configured to synchronize the transmitter clock and the receiver clock (e.g. Harb , Figs. 13, 19-21, Paras [0018], [0024]-[0026]); wherein the clock synchronization signal is embedded in the analog signal so that the clock synchronization signal is transmitted with the analog signal (e.g. Harb Para [0037]: embedded time synchronization signal in the analog (FM) signal for transmission with the analog (FM radio broadcast) signal)); and wherein the transmitter clock and the receiver clock are synchronized by the clock synchronization signal (e.g. Harb Figs. 13, 19-21, Paras [0018], [0024]-[0026]: the transmitter and the receiver clocks are synchronized by the clock synchronization signal). And, each of Goken, Khorram and Stratigos teach or suggest, in the same technical field, a transmitter clock and a receiver clock that are synchronized by the clock synchronization signal without a delay when the transmitter switches from transmitting the analog signal to the digital signal (e.g. Goken: Figs. 6, 8 and Col. 4, lines 25-35, Col. 6, lines 10-15); wherein the clock synchronization signal is a phase modulated signal (e.g. Khorram: Fig. 1. and Para [0030]: the wireless device may utilize an embedding technique to embed digital data (e.g., timing, identification and program information) within the subcarrier signal that is transmitted with the audio / radio signal. Wherein, the subcarrier signal is a phase modulated signal); and wherein the analog signal is transmitted wirelessly by skywave propagation (e.g. Stratigos, Col. 13 line 60 thru Col. 14, lines 10). However, none of references teaches the detailed connection as recited in the currently presented independent claims 1, 11, 21, 29, 35, 43 and further limited in their dependent claims. Further, an updated search and/or additional consideration of the clams amendment, performed by the examiner concluded that all of the rejections in the most recent Office action are overcome and prior art, alone or in combination, does not disclose the invention as a whole, more specifically, the underlined portion, as recited in the claims and as indicated above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU TADESE whose telephone number is (571)272-2478.  The examiner can normally be reached on Monday - Friday (9 - 5 PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M. Fan can be reached on 571.272.3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BERHANU TADESE/Primary Examiner, Art Unit 2632